Citation Nr: 1401321	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  08-13 869	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a February 1982 decision by the Board of Veterans' Appeals that subsumed a December 20, 1977 addendum to a May 2, 1977 rating decision that denied service connection for schizophrenia.  


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1975 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 motion for revision or reversal based on CUE of a February 20, 1982 decision of the Board that denied entitlement to service connection for schizophrenia.  

The motion arises from the Veteran's appeal of a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico that denied an effective date earlier than February 20, 1997 for service connection for schizophrenia.

The motion was originally adjudicated as an appeal and was previously remanded by the Board in January 2010 for additional development.  In February 2012, the Board dismissed the claim as an impermissible freestanding claim for an earlier effective date.  

The Veteran appealed the decision to the U.S. Court of Appeals for Veteran's Claims (Court).  In a May 2013 Memorandum Decision, the Court set aside the Board's decision and remanded the claim for further development and readjudication consistent with the Court's decision.  

In a June 2011 written statement, the Veteran revoked a power of attorney granted to a previous representative.  

This motion was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this motion was advanced on the Board's docket in April 2009 pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

The Board decision of February 9, 1982, was supported by the evidence then of record.  The Veteran has not alleged that the Board committed error in the application of the existing law to the facts.  



CONCLUSION OF LAW


The Board's decision of February 9, 1982, denying service connection for a psychiatric disorder did not contain clear and unmistakable error.  38 U.S.C.A. §§ 7103, 7104, 7111 (West 2002); 38 C.F.R. §§ 3.105, 20.1104, 20.1400, 20.1402, 20.1403 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Clarification of Claim/Motion 

On May 2, 1977, the RO issued a rating decision granting service connection and a combined rating of 10 percent for two disabilities unrelated to this motion.  In a timely notice of disagreement, the Veteran included an informal claim for service connection for a nervous condition.  After developing evidence, on December 22, 1977, the RO issued an addendum to the May 1977 decision and denied service connection for anxiety neurosis and passive aggressive personality.  The Veteran expressed timely disagreement, and following the issuance of a statement of the case, the Veteran perfected a timely appeal.  On January 9, 1981, the Board remanded the claim for additional development, and on February 9, 1982, the Board affirmed the RO's decision and denied service connection for a psychiatric disorder.   At that time, there was no avenue for judicial review, and the decision was final. 
38 U.S.C. § 4003 (1976).     

On February 20, 1997, the RO received the Veteran's petition to reopen a claim for service connection for schizophrenia.  The Veteran identified and submitted new and material evidence and provided testimony at an RO hearing.  The RO obtained relevant records from the Social Security Administration (SSA) and an April 1999 VA examination.  In February 2000, the RO reopened the claim and granted service connection and a 30 percent rating for schizophrenia.  In April 2000, the Veteran expressed timely disagreement with the initial rating, noting that he should have been granted 100 percent disability effective in November 1997.  In May 2001, the RO granted an initial rating of 100 percent for schizophrenia, effective in November 1997.  The Veteran expressed timely disagreement with the effective date.  In May 2005, the Board granted an earlier effective date of February 20, 1997.  The Veteran did not appeal, and the decision is final.  38 U.S.C.A. § 7104.  

In a March 2007 statement submitted to the RO, the Veteran contended that the decision that granted him a 10 percent rating for a mental health disorder since his discharge from service was clearly and unmistakably erroneous.  He noted that he had been granted SSA disability benefits since his discharge from military service and contended that he should also have been granted a 100 percent VA disability rating since discharge.  In an October 1997 statement, the Veteran referred to his issue as a claim for an earlier effective date for a 100 percent rating.  In a December 2007 rating decision and in a May 2008 statement of the case, the RO found no clear and unmistakable error in the May 2, 1977 decision.  The RO erroneously referred to the decision as a grant of service connection for schizophrenia vice the denial of service connection in the December 20, 1977 addendum.  The RO denied an earlier effective date for a 100 percent rating for schizophrenia.  

In early January 2010, the Board remanded the issue for the RO to obtain corrections to the RO adjudication and obtain clarification from the Veteran.  In a notice one week later, the RO characterized the issue as a claim for revision of the May 2, 1977 rating decision on the basis of clear and unmistakable error.  In reply statement five days later, the Veteran again contended that the May 2, 1977 decision contained clear and unmistakable error and should have granted a 100 percent rating for a mental health disorder.  Following the Board's denial of the claim as an impermissible freestanding claim for an earlier effective date, in May 2012 the Veteran filed a brief to the Court clarifying his issue as follows: "CUE - in a May 2, 1977 rating decision granting 10% - for gastritis effective 7-1-76 - instead of granting it for zquiofrenia." 

Notwithstanding inaccurate references by the Veteran and the RO to the specific dates and outcomes of decisions in 1977 and 1982, the Board finds that the issue raised by the Veteran in March 2007 is a claim for reversal or revision of the December 20, 1977, addendum to the May 2, 1977, decision that denied service connection for schizophrenia.  When, as here, a determination by the Agency of Original Jurisdiction is affirmed by the Board, such determination is subsumed by the final appellate decision.  38 C.F.R. § 20.1104.  Therefore, the Board finds that the Veteran's intent is to move for reversal or revision of the Board's February 20, 1982 decision that subsumed and affirmed the denial of service connection for schizophrenia.  Although the Veteran did not articulate this clearly or submit the motion directly to the Board, a motion received by the Secretary of Veterans Affairs shall be considered a request to the Board.  38 U.S.C.A. § 7111 (f).  Furthermore, the Board may review the decision on its own motion.  38 U.S.C.A. § 7111 (c).  

The Board considered whether the Veteran intended to move for reversal or revision of the Board's March 21, 2005 decision that assigned an effective date of February 20, 1997 for service connection for schizophrenia.  The Board finds that the Veteran did not so move.  Although the Veteran seeks an earlier effective date, he did not raise issues of error relevant to an earlier filed claim that was the basis for this decision.  Rather, the Veteran specifically cites error in a May 2, 1977 decision that was subsumed by the Board decision in February 9, 1982.  

Moreover, to consider the issue a freestanding claim for an earlier effective date would not serve the Veteran's interests and contentions.  Here, the March 2005 Board decision established an effective date for service connection for schizophrenia.  That decision was not timely appealed, and it is final.  38 U.S.C.A. § 7104.  When a decision that establishes an effective date becomes final, an earlier effective date can only be established by a request for a revision of that decision on the basis of clear and unmistakable error.  38 U.S.C.A. § 7111; 38 C.F.R. 
§  3.105(a), 20.1400; Rudd v. Nicholson, 20 Vet. App. 296, 299-200 (2006).  Essentially, a freestanding claim for an earlier effective date has no legal basis and would be dismissed.  

II.  Due Process Considerations

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, notice and assistance in evidence development is not required because the issue presented involves a motion for review of a prior final Board decision on the basis of clear and unmistakable error (CUE) based on the evidence of record at the time of the decision.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

III.  Legal Criteria

A decision issued by the Board is final.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. §§ 20.1100, 20.1104(a).  Previous determinations of the Board that are final and binding, including decisions on service connection for disability, will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, however, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a). 

A final Board decision may be revised or reversed on the grounds of CUE by the Board on its own motion or upon request of a moving party at any time after the decision is made.  38 U.S.C.A. §§ 5109A, 7111(a), (c).  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-1411 (2013).  A motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error. 38 C.F.R. § 20.1404(b). 

The Board has original jurisdiction to consider motions for revision of prior Board decisions.  Motions should be filed at the Board, but requests filed elsewhere within VA and transmitted to the Board shall be treated as if filed at the Board.  38 C.F.R. § 20.1404(c), (d).  A CUE motion may be filed at any time.  The motion is not an appeal; therefore, it is not subject to the provisions of Part 19 or Part 20 that relate to the processing and disposition of appeals.  See 38 C.F.R. §§ 20.1402, 20.1411. 

The Board's consideration of a CUE motion must be based on the record that existed when the prior decision was made if the decision was prior to July 21, 1992.  38 C.F.R. § 20.1403(b).

The benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) are inapplicable in CUE motions.  38 C.F.R. § 20.1411(a).  In fact, the movant bears the burden of presenting specific allegations of error to substantiate CUE.  Thus, for a moving party to make a successful CUE showing is an extremely difficult burden. 

CUE is determined by three criteria: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision). 

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

The Board must emphasize that the Court has consistently stressed the rigorous nature of the concept of CUE. "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made." Russell, 3 Vet. App. at 313.  A disagreement with how facts were evaluated is inadequate to raise the claim of CUE. Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

Additionally, 38 C.F.R. § 20.1403(d) gives examples of situations that are not CUE. CUE is not a changed medical diagnosis; failure to fulfill the duty to assist; disagreement as to how the facts were weighed or evaluated; or change in interpretation of a statute or regulation.  38 C.F.R. § 20.1403(d). 

Where it is not absolutely clear that a different result would have ensued, but for the error, the error complained of cannot be CUE. Because no new evidence will be considered, the law precludes remands or other referral for the purpose of deciding the motion.  38 U.S.C.A. § 7111(e). 

IV.  Analysis

In statements in March 2007 and January 2010, the Veteran contended that the 1977 RO decision, subsumed by the February 20, 1982, Board decision, was clearly and unmistakably erroneous because VA did not consider certain medical evidence and facts.   He contended that the Board did not consider the medical evidence used by the Social Security Administration (SSA) to grant of disability benefits for paranoid schizophrenia in September 1977 or the record of hospitalization and diagnosis of schizophrenia at a VA contract psychiatric facility in March 1977, within one year of discharge from active duty.  He contended that the Board did not consider that he was not permitted to continue service in the National Guard because of the disorder.  The Veteran submitted a March 2007 statement from a private psychiatrist, Dr. J.A. J-O., who had examined and treated the Veteran in March 1977 and who had provided testimony at an RO hearing in April 1998.  

In his May 2012 brief to the Court, the Veteran also contended that the Board did not consider his service treatment records that showed symptoms of schizophrenia, that he was ultimately granted service connection in 2000 on the basis of the same evidence of record in 1982, that unspecified laws and regulations have changed since the 1982 decision, and that the Board failed to apply the benefit of doubt doctrine in his favor.  

In its February 9, 1982 decision, the Board noted the Veteran claimed that a psychiatric disorder has its onset during active service.  The Board reviewed the service treatment records, noting that the Veteran reported a history of nervous trouble, but that examiners on entry and discharge noted a normal psychiatric condition.  The Veteran sought treatment for gastrointestinal distress, but examiners noted that the symptoms were functional.  A VA examiner in November 1976 also noted normal psychiatric status.  

The Board summarized the reports of the Veteran's mental health hospitalization in March 1977 that included a summary by the private psychiatrist, Dr. J.A.J-O., and his diagnosis of schizophrenia, undifferentiated type.  The Veteran left the hospital after five days against medical advice.  The Board considered VA outpatient treatment records in April 1977 that revealed symptoms of insecurity, emotional immaturity, and dependency with a diagnosis of psychoneurosis with anxiety and hysterical features.  However, a VA psychiatric examiner in October 1977 found that the diagnosis of schizophrenia was not supportable and instead diagnosed anxiety neurosis with a passive-aggressive personality.  The Board further summarized VA outpatient records from 1977 to 1981, reports of a private physician in 1978-79, and records of VA hospitalization in 1980 with similar symptoms of varying severity and diagnoses that included chronic, latent, and residual type schizophrenia and anxiety neuroses.  The Board also considered lay statements by the Veteran's mother and acquaintances.  

In April 1981, a board of three psychiatrists reviewed the records and examined the Veteran.  The psychiatrists unanimously found that the prior diagnoses of schizophrenia were not supportable and instead diagnosed mixed type (histrionic, passive, immature) personality disorder with anxiety features but not enough to justify a separate diagnosis.  

The Board then cited the statutes and regulations applicable to service connection on a direct basis and on a presumptive basis for certain chronic diseases including psychoses that manifest to a degree of 10 percent within one year of active duty.   The Board noted that the presumption was rebuttable and that personality disorders were not considered diseases for which compensation was available.  See 38 U.S.C §§ 312, 313, 337 (1980); 38 C.F.R. §§ 3.303, 3.307 (1981). 
 
The Board noted that the fundamental question was the nature and correct diagnosis of the Veteran's disorder.  The Board concluded that despite the conflicting diagnoses, the evidence showed that the Veteran did not have an acquired psychiatric disorder during or within one year of active service but rather had a personality disorder that was not a service-connectable disability.  At that time, the Board decision was issued by a panel of three members, one of which was a physician.  The Board considered evidence both for and against a qualifying diagnosis, determined that the Veteran had a personality disorder, and did not find a relatively equal balance sufficient to invoke the doctrine of reasonable doubt.  

After a review of the record as it existed on February 9, 1982 and the discussion of the evidence, the law, and the application of the existing law to the facts as they were known, the Board now concludes that the decision did not contain clear and unmistakable error warranting reversal or revision of the denial of service connection for schizophrenia.  

Had the Board concluded that the Veteran had a psychosis that manifested in service or within one year of discharge from active duty, the outcome would have been manifestly different as service connection would have been warranted since July 1976.  

Addressing the Veteran's contentions of error, the Board finds that the Veteran essentially disagrees with the probative weight assigned to the evidence of record regarding the nature of his diagnosis, a contention that does not meet the definition and legal standard for CUE.  In February 1982, the Board did review and consider the Veteran's service treatment records, records of VA hospitalization, outpatient treatment, and examinations and the various opinions offered by VA and private physicians and psychiatrists.  The Board sought and evaluated a separate examination by three additional psychiatrists.  

At that time, the Veteran had not reported and the record did not explicitly show that the Veteran had been separately examined and granted benefits by SSA.  Therefore, no such records were available for consideration in 1982.  These records were identified by the Veteran and obtained by VA after the Veteran sought to reopen the claim in 1997.  The opinion by Dr. J.A.J-O. and other VA examinations and opinions were also added to the record at a later date.  Therefore, the Veteran was not ultimately granted service connection on the same evidence as was of record in 1982.   

The Veteran failed to cite a specific error of law in the February 9, 1982 decision.  Although he contends that unspecified laws and regulations have changed, that is not a basis for CUE. He does not indicate or provide evidence to show that the Board applied an incorrect standard or misapplied the law.  There was no evidence of record then or now to show that the Veteran was denied further National Guard service because of a disability whether diagnosed as a psychosis or as a personality disorder.  


ORDER

The motion to reverse and revise the Board decision of February 9, 1982, which denied service connection for a psychiatric disorder, on the grounds of clear and unmistakable error, is denied.  



                       ____________________________________________
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



